DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-6, 8-14, and 16-19 of U.S. Application 17/055,070 filed on May 02, 2022 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/27/2022 has been considered by the examiner.

Response to Arguments

Entry of Amendments
Amendments to claims 1, 4, 10, and 17-19 have been entered.
Claims 7 and 15 have been cancelled.


Rejections under USC 102 and 103
“Applicant's arguments filed on 05/02/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-6, 8-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body inspection device comprising: wherein the magnetic body has a central axis, wherein the magnetic field application unit and the detection unit are arranged in parallel with each other along the central axis in combination with the other limitations of the claim. 

Claims 2-6, 8-14, 16, and 18 are also allowed as they depend on allowed claim 1.

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body inspection method, comprising wherein the magnetic body has a central axis, and wherein in the step of outputting the detection signal, the detection signal generated by a detection coil is output, the detection coil being provided so as to be wound around the central axis of the magnetic body axis in combination with the other limitations of the claim. 

Claim 19 is also allowed as it depend on allowed claim 17.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868